TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED NOVEMBER 21, 2018



                                      NO. 03-18-00193-CV


                      Fred Meyers and Amy Colleen Knight, Appellants

                                                 v.

TrustTexas Bank, S.S.B. and ITCOA, LLC d/b/a Independence Title Company, Appellees




         APPEAL FROM THE 22ND DISTRICT COURT OF COMAL COUNTY
               BEFORE JUSTICES FIELD, TOTH, AND SHANNON
                 AFFIRMED -- OPINION BY JUSTICE SHANNON




This is an appeal from the judgment signed by the trial court on March 5, 2018. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the judgment. Therefore, the Court affirms the trial court’s judgment. Appellants shall pay all

costs relating to this appeal, both in this Court and the court below.